EXHIBIT 10.17
 
ORAL AGREEMENTS
 
Compensation
 
1. 
Pursuant to an oral arrangement, directors (other Emmanuel Gill) who are not
affiliated with Titanium Asset Management Corp. receive an annual cash retainer
of $30,000, which is paid in quarterly installments.
      
2. 
 
Pursuant to an oral arrangement, Mr. Gill receives an annual cash retainer of
$100,000, which is paid in quarterly installments, for his services as a
director and his consulting services to the Company.  This arrangement was
approved by the full board of directors, the independent directors and the
executive directors.


